Title: From George Washington to Benjamin Lincoln, 13 May 1782
From: Washington, George
To: Lincoln, Benjamin


                        
                            Sir
                            Head Quarters 13th May 1782
                        
                        In Consequence of Majr Genl Heaths representn to you, before my arrival at this place and your Letter of the
                            3d I wrote a letter of which No. 1 is a copy to Maj. Genl Heath and obtained a specification of complaints made by the
                            Officers against the Contractors No. 2.
                        Upon Receipt of this Colos. Humphry and Trumbull held a conference with Mr Sands and at my desire inclosed is
                            their Minutes of the Conversation—No. 3.
                        The papers No. 4 are Messrs Sands Letter to Colo. H. & T.—inclosing proposals, which followed the
                            above Conversation.
                        No. 5 contains the Answer to above proposals—& transmitted the Heads of Complaint to Mr Sands.
                        The Reply to this you will find in No. 6 which appears plausible—but yet puts the Matter upon such footg
                            that I see no probability of closing the Matter here to any Satisfaction—I therefore transmit the whole to you, praying
                            they may be laid before the Financier, that such further Measures may be taken as shall be thought proper.
                        Only observing that this State of Complaints respect the first Contract only—that other Complaints against
                            the Moving Contracts, which are now formg by the Officer, will soon be transmitted.
                        You will notice particularly with Minutes No. 3, that Mr Sands disclaims all connection with the Army—& holds himself independent of any other person, but Mr Morris, & that his Tie
                            upon him is but very slender. If this is really the case, many Inconveniencies will doubtless arise—& the Army
                            may be reduced to a deplorable Situation.

                    